          Case 7:21-cr-00023-PMH
Case 7-21-cr-00023-PMH-1          Document
                            Document       27 Filed
                                     26-1 Filed     02/09/21
                                                in NYSD       Page 1 of 2Page 1 of 2
                                                        on 02/05/2021




    Garlain Francois




     x




                 Garlain Francois             Garlain Francois

                                         (During a videoconference on February 5, 2021,
                                         Mr. Francois authorized Benjamin Gold to affix
                                         his electronic signature to this form).
          Case 7:21-cr-00023-PMH
Case 7-21-cr-00023-PMH-1          Document
                            Document       27 Filed
                                     26-1 Filed     02/09/21
                                                in NYSD       Page 2 of 2Page 2 of 2
                                                        on 02/05/2021




  The Clerk of Court is respectfully requested to terminate the letter-motion (Doc. 26).

  So Ordered.


                     February 9, 2021
